Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 1 of 28 PageID 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


E-Z-DOCK, INC.,

                    Plaintiff,                Case No.

             v.                               JURY TRIAL DEMANDED

SNAP DOCK, LLC and
GOLDEN MANUFACTURING, INC.
d/b/a GOLDEN BOAT LIFTS,

                    Defendants.


                                  COMPLAINT

      Plaintiff E-Z-Dock, Inc. (“EZ Dock”), for its Complaint against Defendants

Snap Dock, LLC and Golden Manufacturing, Inc. d/b/a Golden Boat Lifts

(collectively, “Defendants”), alleges as follows:

                           NATURE OF THE ACTION

      1.     This is an action for trade dress infringement under the Lanham Act,

15 U.S.C. § 1051, et seq., patent infringement under the Patent Act, 35 U.S.C. §

271, et seq., and unfair competition under Florida statutory and common law based

on Defendants’ unauthorized commercial manufacture, distribution, use, offer for

sale, and/or sale of floating dock products in violation of EZ Dock’s rights.




                                          1
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 2 of 28 PageID 2




                                     PARTIES

                                      Plaintiff

      2.     Plaintiff EZ Dock is a Minnesota corporation with its principal place

of business located at 878 HWY 60, Monett, Missouri 65708.

      3.     EZ Dock is a leader in the development, manufacture, and sale of

floating docks, ports, launches, and walkways.

      4.     EZ Dock is a wholly-owned subsidiary of PlayPower, Inc., a global

leader in the recreation industry.

                                     Defendants

      5.     Defendant Golden Manufacturing, Inc. is a Florida corporation with

its principal place of business located at 17611 East Street, North Fort Myers,

Florida 33917.

      6.     Golden Manufacturing, Inc. does business as “Golden Boat Lifts.”

      7.     Golden Boat Lifts is the lead U.S. distributor for defendant Snap

Dock, LLC (“Snap Dock”).

      8.     Snap Dock is an Indiana limited liability company with its principal

place of business located at 11405 North Pennsylvania Street, Suite 106, Carmel,

Indiana 46032.

      9.     Exhibit A is a true and correct copy of a post from Snap Dock’s

Instagram account (https://www.instagram.com/snapdock_usa/) on February 8,



                                         2
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 3 of 28 PageID 3




2021, which states “We are excited to announce a partnership with

@goldenboatlifts as our lead U.S. distributor!”

      10.    Exhibit B is a true and correct excerpt from Golden Boat Lift’s

webpage https://www.goldenboatlifts.com/contact-us/, which identifies Golden

Boat Lifts’ location to be in North Fort Myers, Florida.

                         JURISDICTION AND VENUE

      11.    This Court has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331, 1338(a), and 1338(b) and supplemental jurisdiction

pursuant to 28 U.S.C. § 1367. In addition, this Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 1332 because the parties are citizens of

different states and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

      12.    This Court has personal jurisdiction over Golden Boat Lifts because

Golden Boat Lifts resides in the State of Florida as a Florida corporation with its

principal place of business in this judicial district. This Court also has personal

jurisdiction over Golden Boat Lifts because Golden Boat Lifts is engaged in

substantial activity at its regular and established place of business within this

district. This Court also has jurisdiction over Golden Boat Lifts because Golden

Boat Lifts has committed acts of infringement in this district giving rise to this

action, and has established more than minimum contacts within this district, such



                                         3
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 4 of 28 PageID 4




that the exercise of jurisdiction over Golden Boat Lifts in this Court would not

offend traditional notions of fair play and substantial justice.

       13.    This Court has personal jurisdiction over Snap Dock because Snap

Dock has committed acts of infringement in this judicial district giving rise to this

action, and has established more than minimum contacts within this district, such

that the exercise of jurisdiction over Snap Dock in this Court would not offend

traditional notions of fair play and substantial justice. Snap Dock intentionally and

voluntarily conducts business in this district and carries out the lead U.S.

distribution of its products from this district.

       14.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b) and

(c) and § 1400 because Defendants conduct business in this district, have

committed complained of acts in this district, and are subject to personal

jurisdiction in this district.

                             FACTUAL BACKGROUND

                                 EZ Dock’s Trade Dress

       15.    EZ Dock owns a trade dress in the distinctive oblong surface shape of

its dock coupler products that provide a unique and aesthetic “dog bone”

appearance (“EZ Dock’s Trade Dress”).

       16.    For example, EZ Dock’s Trade Dress is shown in the following

image:



                                            4
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 5 of 28 PageID 5




      17.    EZ Dock’s Trade Dress is primarily non-functional.

      18.    EZ Dock’s Trade Dress is not essential to the use, purpose, cost, or

quality of floating dock products, and it is not a competitive necessity.

      19.    Other brands in the market, including PolyDock, Connect-A-Dock,

and Wave Armor, use different shapes and designs than EZ Dock’s Trade Dress,

examples of which are shown below:

      POLYDOCK                 CONNECT-A-DOCK                  WAVE ARMOR




                                          5
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 6 of 28 PageID 6




      20.    EZ Dock’s Trade Dress is a source identifier due to its distinctive

design that sets EZ Dock’s products apart from EZ Dock’s competitors and creates

a commercial impression in the minds of consumers, distributors, and other

members of the marine industry identifying EZ Dock as the source of the products

bearing EZ Dock’s Trade Dress.

      21.    EZ Dock’s Trade Dress has acquired secondary meaning in the minds

of consumers, distributors, and other members of the marine industry.

      22.    For nearly three decades, EZ Dock has continually used EZ Dock’s

Trade Dress in commerce throughout the United States for its floating dock

products; has invested substantial time, effort, and financial resources to promoting

EZ Dock’s Trade Dress as a brand identifier for EZ Dock; and has regularly

featured and prominently displayed EZ Dock’s Trade Dress in its marketing

materials, including, for example, EZ Dock’s catalogs, websites, and social media.

      23.    Consumers, distributors, and other members of the marine industry

have come to recognize EZ Dock’s Trade Dress as a source indicator; regularly

comment on the unique appearance of EZ Dock couplers; and commonly purchase

EZ Dock couplers by placing orders for “dog bones” or “half dog bones” instead of

using actual names of EZ Dock’s products.

      24.    Defendants are infringing EZ Dock’s Trade Dress rights by using EZ

Dock’s Trade Dress in a manner that has caused and/or is likely to cause



                                         6
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 7 of 28 PageID 7




significant confusion, mistake, and/or deception in the market, including in this

judicial district.

       25.    Snap Dock is manufacturing, using, marketing, advertising,

promoting, offering for sale, and selling dock coupler products containing EZ

Dock’s Trade Dress in U.S. commerce.

       26.    Exhibit C is a true and correct copy of Snap Dock’s 2021 Brochure

from Snap Dock’s webpage https://snapdock.com/snap-dock-2020-brochure-2/,

excerpts of which are below:




       27.    Golden Boat Lifts is using, marketing, advertising, promoting,

offering for sale, selling, and distributing Snap Dock’s dock coupler products

containing EZ Dock’s Trade Dress in U.S. commerce.

       28.    Exhibit D is a true and correct copy of Golden Boat Lift’s webpage

https://www.goldenboatlifts.com/snap-dock/.




                                        7
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 8 of 28 PageID 8




         29.   Exhibit E is a true and correct copy of a post on Golden Boat Lift’s

Instagram account (https://www.instagram.com/goldenboatlifts/) from April 2,

2021.

         30.   Golden Boat Lifts is the lead U.S. distributor for Snap Dock’s dock

coupler products.

         31.   EZ Dock has never authorized Defendants to use EZ Dock’s Trade

Dress.

         32.   EZ Dock has never authorized Defendants to use any confusingly

similar variation of EZ Dock’s Trade Dress.

         33.   Defendants’ unauthorized use in commerce of EZ Dock’s Trade Dress

is likely to deceive consumers, distributors, and other members of the marine

industry as to the origin, source, sponsorship, or affiliation of Snap Dock’s

products and is likely to cause consumers, distributors, and other members of the

marine industry to believe, contrary to fact, that Snap Dock’s products are sold,

authorized, endorsed, or sponsored by EZ Dock, or that Defendants are in some

way affiliated with or sponsored by EZ Dock.

         34.   Snap Dock’s dock coupler products are confusingly similar to EZ

Dock’s Trade Dress based both on side-by-side comparisons and on comparing

how Snap Dock’s and EZ Dock’s dock coupler products are assembled, displayed,

and used in the market, an example of which follows:



                                          8
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 9 of 28 PageID 9




               EZ DOCK                                SNAP DOCK




      35.     On information and belief, Defendants have intentionally copied EZ

Dock’s Trade Dress and have targeted the same consumers, distributors, and trade

channels as EZ Dock’s Trade Dress in an effort to divert sales from EZ Dock to

Defendants.

      36.     EZ Dock’s Trade Dress acquired secondary meaning in the minds of

consumers, distributors, and other members of the marine industry before

Defendants began using EZ Dock’s Trade Dress.

      37.     On information and belief, Defendants’ use of EZ Dock’s Trade Dress

is part of an intentional and ongoing effort to unfairly trade on the goodwill and

reputation that EZ Dock has established over the past three decades and to confuse



                                        9
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 10 of 28 PageID 10




consumers, distributors, and other members of the marine industry into purchasing

Snap Dock’s products instead of EZ Dock’s products.

      38.   Among other things, Snap Dock previously attempted to pass off EZ

Dock’s products as those of Snap Dock, by displaying the following EZ Dock

copyrighted product images that were displayed on EZ Dock’s website and

marketing materials on Snap Dock’s website and Facebook page as if they were

Snap Dock’s own images and product:




                              EZ Dock’s ‘872 Patent

      39.   EZ Dock owns United States Patent No. 7,069,872 (“the ‘872

Patent”).

      40.   Exhibit F is a true and correct copy of the ‘872 Patent.

      41.   The ‘872 Patent is entitled “Floating Drive-On-Watercraft Dock” and

was issued on July 4, 2006.




                                        10
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 11 of 28 PageID 11




        42.   The ‘872 Patent has a priority date at least as early as February 6,

2004.

        43.   Snap Dock is and has been infringing the ‘872 Patent by making,

using, selling, and offering for sale in the United States its Snap Port. See, e.g.,

Exhibit C (Snap Dock’s 2021 Brochure from https://snapdock.com/snap-dock-

2020-brochure-2/).

        44.   Exhibit G is a true and correct true and correct copy of Snap Dock’s

webpage https://snapdock.com/snap-port/, an excerpt of which is below showing

Snap Dock’s Snap Port:




        45.   Snap Dock’s Snap Port violates at least claim 1 of the ‘872 Patent.

        46.   Golden Boat Lifts is and has been infringing the ‘872 Patent by using,

selling, and offering for sale in the United States Snap Dock’s Snap Port. See, e.g.,

Exhibit D (https://www.goldenboatlifts.com/snap-dock/).

        47.   Exhibit H is a true and correct copy of a post from Golden Boat Lifts’

Instagram account (https://www.instagram.com/goldenboatlifts/) on April 3, 2021.

                                         11
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 12 of 28 PageID 12




        48.   Golden Boat Lifts is the lead U.S. distributor for Snap Dock’s Snap

Port.

        49.   On information and belief, Defendants have known of the existence of

the ‘872 Patent, and their acts of infringement have been willful and in disregard

for the ‘872 Patent, without any reasonable basis for believing that they had a right

to engage in the infringing conduct.

        50.   Among other things, Golden Boat Lifts is a former exclusive

distributor of EZ Dock products.

                               EZ Dock’s ‘178 Patent

        51.   EZ Dock owns United States Patent No. 7,918,178 (“the ‘178

Patent”).

        52.   Exhibit I is a true and correct copy of the ‘178 Patent.

        53.   The ‘178 Patent is entitled “Modular Floating Watercraft Port

Assembly” and was issued on April 5, 2011.

        54.   The ‘178 Patent has a priority date at least as early as August 16,

2007.

        55.   Snap Dock is and has been infringing the ‘178 Patent by making,

using, selling, and offering for sale in the United States its Snap Port. See, e.g.,

Exhibit C (Snap Dock’s 2021 Brochure from https://snapdock.com/snap-dock-




                                          12
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 13 of 28 PageID 13




2020-brochure-2/); Exhibit G (Snap Dock’s webpage https://snapdock.com/snap-

port/).

          56.   Snap Dock’s Snap Port violates at least claim 29 of the ‘178 Patent.

          57.   Golden Boat Lifts is and has been infringing the ‘178 Patent by using,

selling, and offering for sale in the United States Snap Dock’s Snap Port. See, e.g.,

Exhibit D (https://www.goldenboatlifts.com/snap-dock/); Exhibit H (Golden Boat

Lifts’ Instagram post on April 3, 2021).

          58.   On information and belief, Defendants have known of the existence of

the ‘178 Patent, and their acts of infringement have been willful and in disregard

for the ‘178 Patent, without any reasonable basis for believing that they had a right

to engage in the infringing conduct.

                                 EZ Dock’s ‘366 Patent

          59.   EZ Dock owns United States Patent No. 8,256,366 (“the ‘366

Patent”).

          60.   Exhibit J is a true and correct copy of the ‘366 Patent.

          61.   The ‘366 Patent is entitled “Small Watercraft Boatlift” and was issued

on September 4, 2012.

          62.   The ‘366 Patent has a priority date at least as early as September 16,

2008.




                                            13
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 14 of 28 PageID 14




       63.   Snap Dock is and has been infringing the ‘366 Patent by offering for

sale in the United States its Snap Launch.

       64.   Exhibit K is a true and correct copy of Snap Dock’s 2021 Brochure

from         Snap         Dock’s         webpage         https://snapdock.com/wp-

content/uploads/2021/02/Snap-Dock-2021-Brochure-Final.pdf.

       65.   Page 10 of Exhibit K includes the following image of Snap Dock’s

Snap Launch and states that it is “COMING SPRING 2021!”:




       66.   Page 6 of Exhibit K includes the above image of Snap Dock’s Snap

Launch and states that it is one of the “components” at the “core” of Snap Dock’s

“floating dock system.”

       67.   Snap Dock’s Snap Launch violates at least claim 1 of the ‘366 Patent.

       68.   On information and belief, Snap Dock has known of the existence of

the ‘366 Patent, and Snap Dock’s acts of infringement have been willful and in

disregard for the ‘366 Patent, without any reasonable basis for believing that Snap

Dock had a right to engage in the infringing conduct.


                                        14
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 15 of 28 PageID 15




                                       COUNT I

                        TRADE DRESS INFRINGEMENT

       69.    EZ Dock repeats and realleges the allegations in each of the foregoing

paragraphs as if fully set forth herein.

       70.    Defendants have been and are infringing EZ Dock’s Trade Dress in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a), by

manufacturing, using, marketing, advertising, promoting, offering for sale, selling

and/or distributing Snap Dock’s dock coupler products containing EZ Dock’s

Trade Dress in U.S. commerce, including in this judicial district.

       71.    On information and belief, Snap Dock’s dock coupler products are

available to businesses and individuals throughout the United States, including in

the State of Florida and this judicial district.

       72.    As a direct, proximate, and foreseeable result of Defendants’ trade

dress infringement, EZ Dock has suffered and will continue to suffer damages in

an amount to be determined at trial in excess of $75,000, exclusive of interest and

costs. Under the Lanham Act, EZ Dock is entitled to both an award of damages to

its own business attributable to Defendants’ infringing conduct and to an award of

Defendants’ profits derived from their infringement. EZ Dock is also entitled to

treble damages and attorneys’ fees and costs under the Lanham Act due to the

exceptional nature of Defendants’ violations of law.



                                            15
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 16 of 28 PageID 16




      73.    As a direct, proximate, and foreseeable result of Defendants’ trade

dress infringement, EZ Dock has sustained and will continue to sustain substantial,

immediate, and irreparable injury, for which there is no adequate remedy at law,

including, without limitation, damage to its business reputation and loss of

consumer goodwill. EZ Dock is entitled to injunctive relief.

                                     COUNT II

 PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,069,872

      74.    EZ Dock repeats and realleges the allegations in each of the foregoing

paragraphs 1 through 68 as if fully set forth herein.

      75.    Defendants have directly infringed, and continue to directly infringe,

literally and/or under the doctrine of equivalents, one or more claims of the ‘872

Patent by making, using, testing, selling, offering for sale and/or importing into the

United States Snap Dock’s Snap Port and any other Snap Dock products, either

alone or in combination, that operate in a reasonably similar manner (collectively,

“Snap Dock’s ‘872 Accused Products”) pursuant to 35 U.S.C. § 271(a).

      76.    Snap Dock’s Snap Port practices all of the claim limitations of at least

claim 1 of the ‘872 Patent. For example, the Snap Port is a floating drive-on

watercraft dock comprising a body having an upper surface, a lower surface, and

front, back, and side surfaces extending between the upper and lower surfaces. The

upper, lower, front, back and side surfaces define a volume. See, e.g., Exhibit C



                                          16
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 17 of 28 PageID 17




(Snap Dock’s 2021 Brochure from                    https://snapdock.com/snap-dock-2020-

brochure-2/); Exhibit G (Snap Dock’s webpage https://snapdock.com/snap-port/).

The Snap Port has a watercraft receiving area and sidewall glide assemblies as

specified in claim 1.

       77.    Defendants also indirectly infringe the ‘872 Patent by actively

inducing the direct infringement under 35 U.S.C. § 271(b).

       78.    Snap Dock has had knowledge that its activities concerning Snap

Dock’s ‘872 Accused Products infringe one or more claims of the ‘872 Patent at

least as early as March 8, 2021.

       79.    Golden Boats has or will have knowledge that its activities concerning

Snap Dock’s ‘872 Accused Products infringe one or more claims of the ‘872 Patent

at least upon service of this Complaint.

       80.    On information and belief, Defendants have and will continue to

encourage, aid, or otherwise cause others to import, sell, offer for sale, and use the

‘872 Accused Products (which are acts of direct infringement of the ‘872 Patent)

and Defendants have and will continue to encourage those acts with the specific

intent to infringe one or more claims of the ‘872 Patent.

       81.    On information and belief, Snap Dock’s ‘872 Accused Products are

available to businesses and individuals throughout the United States, including in

the State of Florida and this judicial district.



                                            17
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 18 of 28 PageID 18




      82.    Defendants’ infringement of the ‘872 Patent has caused and will

continue to cause EZ Dock damages in an amount to be determined at trial in

excess of $75,000, exclusive of interest and costs, for which EZ Dock is entitled to

compensation pursuant to 35 U.S.C. § 284.

      83.    Defendants’ infringement of the ‘872 Patent has caused and will

continue to cause EZ Dock immediate and irreparable harm unless such infringing

activities are enjoined by this Court pursuant to 35 U.S.C. § 283. EZ Dock has no

adequate remedy at law.

      84.    This case is exceptional and, therefore, EZ Dock is entitled to an

award of attorney fees pursuant to 35 U.S.C. § 285.

                                        COUNT III

 PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,918,178

      85.    EZ Dock repeats and realleges the allegations in each of the foregoing

paragraphs 1 through 68 as if fully set forth herein.

      86.    Defendants have directly infringed, and continue to directly infringe,

literally and/or under the doctrine of equivalents, one or more claims of the ‘178

Patent by making, using, testing, selling, offering for sale and/or importing into the

United States Snap Dock’s Snap Port and any other Snap Dock products, either

alone or in combination, that operate in a reasonably similar manner (collectively,

“Snap Dock’s ‘178 Accused Products”) pursuant to 35 U.S.C. § 271(a).



                                          18
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 19 of 28 PageID 19




      87.    Snap Dock’s Snap Port practices all of the claim limitations of at least

claim 29 of the ‘178 Patent. For example, the Snap Port is a floating watercraft port

comprising a port member having an upper surface, a bottom surface, side

surfaces, a front surface and a back surface; a cradle being formed in at least a part

of said upper surface; said cradle extending rearwardly from said front surface;

wherein said front surface defines an opening to said cradle which is sized and

shaped complementarily to the shape of said cradle and said back surface of said

port member defines an entrance to said cradle; said cradle being defined by a pair

of opposed inwardly sloping walls; a plurality of roller sockets positioned along

said cradle walls and rollers received in said roller sockets. The Snap Port also

includes a bow stop which is separate from and mountable to said port member at

the front of said port member; said bow stop comprising a top surface, a front

surface, side surfaces, a back surface and a bottom surface; at least a portion of

said bottom surface of said bow stop being shaped complementarily to said port

cradle such that when said bow stop is mounted to said port member, said bow stop

closes said opening to said cradle at the front of said port member.

      88.    Defendants also indirectly infringe the ‘178 Patent by actively

inducing the direct infringement under 35 U.S.C. § 271(b).




                                         19
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 20 of 28 PageID 20




       89.    Snap Dock has had knowledge that its activities concerning Snap

Dock’s ‘178 Accused Products infringe one or more claims of the ‘178 Patent at

least as early as March 8, 2021.

       90.    Golden Boats has or will have knowledge that its activities concerning

Snap Dock’s ‘178 Accused Products infringe one or more claims of the ‘178 Patent

at least upon service of this Complaint.

       91.    On information and belief, Defendants have and will continue to

encourage, aid, or otherwise cause others to import, sell, offer for sale, and use the

‘178 Accused Products (which are acts of direct infringement of the ‘178 Patent)

and Defendants have and will continue to encourage those acts with the specific

intent to infringe one or more claims of the ‘178 Patent.

       92.    On information and belief, Snap Dock’s ‘178 Accused Products are

available to businesses and individuals throughout the United States, including in

the State of Florida and this judicial district.

       93.    Defendants’ infringement of the ‘178 Patent has caused and will

continue to cause EZ Dock damages in an amount to be determined at trial in

excess of $75,000, exclusive of interest and costs, for which EZ Dock is entitled to

compensation pursuant to 35 U.S.C. § 284.

       94.    Defendants’ infringement of the ‘178 Patent has caused and will

continue to cause EZ Dock immediate and irreparable harm unless such infringing



                                            20
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 21 of 28 PageID 21




activities are enjoined by this Court pursuant to 35 U.S.C. § 283. EZ Dock has no

adequate remedy at law.

      95.    This case is exceptional and, therefore, EZ Dock is entitled to an

award of attorney fees pursuant to 35 U.S.C. § 285.

                                    COUNT IV

 PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,256,366

      96.    EZ Dock repeats and realleges the allegations in each of the foregoing

paragraphs 1 through 68 as if fully set forth herein.

      97.    Snap Dock has directly infringed, and continues to directly infringe,

literally and/or under the doctrine of equivalents, one or more claims of the ‘366

Patent by making, using, testing, selling, offering for sale and/or importing into the

United States Snap Dock’s Snap Launch and any other Snap Dock products, either

alone or in combination, that operate in a reasonably similar manner (“Snap

Dock’s ‘366 Accused Products”) pursuant to 35 U.S.C. § 271(a).

      98.    Snap Dock’s Snap Launch practices all of the claim limitations of at

least claim 1 of the ‘366 Patent. For example, the Snap Launch is a boatlift for

paddle or oar powered watercraft having the limitations of claim 1.

      99.    Snap Dock also indirectly infringes the ‘366 Patent by actively

inducing the direct infringement under 35 U.S.C. § 271(b).




                                          21
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 22 of 28 PageID 22




       100. Snap Dock has had knowledge that its activities concerning Snap

Dock’s ‘366 Accused Products infringe one or more claims of the ‘366 Patent at

least as early as March 8, 2021.

       101. On information and belief, Snap Dock has and will continue to

encourage, aid, or otherwise cause others to import, sell, offer for sale, and use the

‘366 Accused Products (which are acts of direct infringement of the ‘366 Patent)

and Snap Dock has and will continue to encourage those acts with the specific

intent to infringe one or more claims of the ‘366 Patent.

       102. On information and belief, Snap Dock’s ‘366 Accused Products are

available to businesses and individuals throughout the United States, including in

the State of Florida and this judicial district.

       103. Snap Dock’s infringement of the ‘366 Patent has caused and will

continue to cause EZ Dock damages in an amount to be determined at trial for

which EZ Dock is entitled to compensation pursuant to 35 U.S.C. § 284.

       104. Snap Dock’s infringement of the ‘366 Patent has caused and will

continue to cause EZ Dock immediate and irreparable harm unless such infringing

activities are enjoined by this Court pursuant to 35 U.S.C. § 283. EZ Dock has no

adequate remedy at law.

       105. This case is exceptional and, therefore, EZ Dock is entitled to an

award of attorney fees pursuant to 35 U.S.C. § 285.



                                            22
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 23 of 28 PageID 23




                                     COUNT V

   VIOLATION OF FLORIDA DECEPTIVE TRADE PRACTICES ACT

         106. EZ Dock repeats and realleges the allegations in each of the foregoing

paragraphs 1 through 68 as if fully set forth herein.

         107. Defendants’ acts constitute unfair competition in violation of the

Florida Unfair and Deceptive Trade Practices Act, Fla. Stat. § 501.204.

         108. Defendants have engaged in unfair methods of competition and

unconscionable and deceptive acts or practices in the conduct of trade or

commerce.

         109. As a direct, proximate, and foreseeable result of Defendants’ unfair

competition, EZ Dock has suffered and will continue to suffer damages in an

amount to be determined at trial in excess of $75,000, exclusive of interest and

costs.

         110. As a direct, proximate, and foreseeable result of Defendants’ unfair

competition, EZ Dock has sustained and will continue to sustain substantial,

immediate, and irreparable injury, for which there is no adequate remedy at law.

EZ Dock is entitled to injunctive relief.




                                            23
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 24 of 28 PageID 24




                                     COUNT VI

         UNFAIR COMPETITION UNDER FLORIDA COMMON LAW

         111. EZ Dock repeats and realleges the allegations in each of the foregoing

paragraphs 1 through 68 as if fully set forth herein.

         112. Defendants’ acts constitute unfair competition under the common law

of the State of Florida.

         113. As a direct, proximate, and foreseeable result of Defendants’ unfair

competition, EZ Dock has suffered and will continue to suffer damages in an

amount to be determined at trial in excess of $75,000, exclusive of interest and

costs.

         114. As a direct, proximate, and foreseeable result of Defendants’ conduct,

EZ Dock has sustained and will continue to sustain substantial, immediate, and

irreparable injury, for which there is no adequate remedy at law. EZ Dock is

entitled to injunctive relief.

                                 PRAYER FOR RELIEF

         WHEREFORE, EZ Dock respectfully requests that the Court:

         1.    Adjudge that Defendants have infringed EZ Dock’s Trade Dress in

violation of the Lanham Act;

         2.    Adjudge that Defendants have infringed one or more claims of EZ

Dock’s ‘872 and ‘178 Patents in violation of the Patent Act;



                                          24
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 25 of 28 PageID 25




      3.     Adjudge that Snap Dock has infringed one or more claims of EZ

Dock’s ‘366 Patent in violation of the Patent Act;

      4.     Adjudge that Defendants have unfairly competed with EZ Dock in

violation of the Florida Unfair and Deceptive Trade Practices Act and Florida

common law;

      5.     Permanently enjoin Defendants, their employees, agents, officers,

directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those

in active concert and participation with any of the foregoing persons or entities

from infringing and unfairly competing with EZ Dock’s Trade Dress and EZ

Dock’s ‘872 and ‘178 Patents;

      6.     Permanently enjoin Snap Dock, its employees, agents, officers,

directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those

in active concert and participation with any of the foregoing persons or entities

from infringing and unfairly competing with EZ Dock’s ‘366 Patent;

      7.     Order Defendants, their employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in active

concert and participation with any of the foregoing persons or entities to destroy, at

their own expense, all products and materials in their possession that infringe and

unfairly compete with EZ Dock’s Trade Dress and EZ Dock’s ‘872 and ‘178

Patents;



                                           25
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 26 of 28 PageID 26




      8.     Order Snap Dock, its employees, agents, officers, directors, attorneys,

successors, affiliates, subsidiaries, and assigns, and all of those in active concert

and participation with any of the foregoing persons or entities to destroy, at their

own expense, all products and materials in their possession that infringe and

unfairly compete with EZ Dock’s ‘366 Patent;

      9.     Order Defendants to account and pay damages adequate to

compensate EZ Dock for Defendants’ infringement and unfair competition,

including pre-judgment and post-judgment interest and costs;

      10.    Order that the damages award be increased up to three times the actual

amount assessed;

      11.    Declare this case exceptional and award EZ Dock its reasonable

attorney fees; and

      12.    Award such other and further relief as this Court deems just and

proper.

                                              E-Z-Dock, Inc.

                                              /s/ Alejandro Fernandez

                                              Alejandro Fernandez
                                              AKERMAN LLP
                                              401 East Jackson Street
                                              Suite 1700
                                              Tampa, FL 33602
                                              Tel: (813) 223-7333
                                              Fax: (813) 223-2837
                                              alex.fernandez@akerman.com

                                         26
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 27 of 28 PageID 27




                                         Brian C. Bianco
                                         Julia R. Lissner
                                         AKERMAN LLP
                                         71 South Wacker Drive
                                         46th Floor
                                         Chicago, IL 60606
                                         Tel: (312) 634-5700
                                         Fax: (312) 424-1905
                                         brian.bianco@akerman.com
                                         julia.lissner@akerman.com
                                         (pro hac vice applications to be
                                         submitted)

                                         Counsel for Plaintiff E-Z-Dock, Inc.




                                    27
Case 2:21-cv-00450-SPC-NPM Document 1 Filed 06/08/21 Page 28 of 28 PageID 28




                          DEMAND FOR JURY TRIAL

      Plaintiff E-Z-Dock, Inc. hereby demands a trial by jury on all issues which

may be tried to a jury.


                                            /s/ Alejandro Fernandez

                                            Alejandro Fernandez
                                            AKERMAN LLP
                                            401 East Jackson Street
                                            Suite 1700
                                            Tampa, FL 33602
                                            Tel: (813) 223-7333
                                            Fax: (813) 223-2837
                                            alex.fernandez@akerman.com

                                            Brian C. Bianco
                                            Julia R. Lissner
                                            AKERMAN LLP
                                            71 South Wacker Drive
                                            46th Floor
                                            Chicago, IL 60606
                                            Tel: (312) 634-5700
                                            Fax: (312) 424-1905
                                            brian.bianco@akerman.com
                                            julia.lissner@akerman.com
                                            (pro hac vice applications to be
                                            submitted)

                                            Counsel for Plaintiff E-Z-Dock, Inc.




                                       28
